Citation Nr: 1418407	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-45 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for uterine mass.

3.  Entitlement to service connection for a right wrist/hand disorder.

4.  Entitlement to a compensable evaluation for benign dermatofibroma left upper arm and benign hemangioma, left arm.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007. This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for a compensable evaluation, remand is required for the issuance of a statement of the case (SOC).  When a notice of disagreement (NOD) has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In an April 2009 rating decision, the RO granted service connection for benign dermatofibroma left upper arm and benign hemangioma, left arm.  In a September 2009 NOD, the Veteran expressed disagreement with four issues from the rating decision, to include the evaluation assigned.  The RO issued an SCO in September 2010, but failed to include this issue. Accordingly, remand of this issue is required for issuance of an SOC.

Regarding the claim for a uterine mass, remand is required for another examination. Service treatment records (STRs) reflect the Veteran was treated for complaints of continuing vaginal bleeding.  On post service VA compensation examination in February 2009, she stated that in April 2008, she was seen in the emergency room and subsequently underwent resection of a necrotic prolapsed fibroid.  The Veteran stated that since surgery, her symptoms remained unchanged, and that she had been last seen in January 2009 and scheduled for a partial hysterectomy in March 2009.  It was noted that an ultrasound in January 2009 had disclosed a complex uterine mass.  Following examination, the examiner stated that an opinion could not be provided as to whether current findings were related to service without resorting to speculation.  The examiner stated that it would be prudent to schedule the Veteran for a future examination after her upcoming surgery in this regard.  

Review of the record discloses that the Veteran's post service gynecology treatment records are not in the paper or electronic claims folder.  The Veteran must be contacted by letter and requested to provide the names and addresses of all providers/facilities from whom she obtained treatment and surgery in this regard, and well as for all other disorders claimed on appeal.  She should also be scheduled for a VA examination by a gynecologist that includes a medical opinion as to whether complaints in service are related to any current disability. 

Regarding the claim for a right and/or wrist disorder, remand is required for an additional examination.   Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination must address the Veteran's competent and credible lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  STRs reflect that the right hand was injured in 1993 after it was slammed in a truck door.  A December 2005 record notes a one-year history of right wrist pain.  Subsequent in-service clinical data show that the Veteran continued to be treated in this regard, including extended physical therapy through 2006.  In her November 2010 substantive appeal, the Veteran asserts that she continues to have symptoms affecting the right wrist and hand, including cramping and stiffening and problems with activities of daily living and job duties.  A February 2009 VA examiner noted that the right hand and wrist injury and tendinitis were resolved, and that because there was no continuity of care or chronicity of the condition, any current disability was not related to service.  Accordingly, a new examination and opinion are required.

Regarding the claim for a lumbar spine disorder, remand is required for an additional examination.  See Barr, 21 Vet. App. at 311; Dalton, 21 Vet. App. at 39-40.  STRs show that Veteran was treated in September 2006 for low back pain that radiated down into the buttocks and anterior leg to the ankle.  The assessment was lumbago for which injections and medication were prescribed.  The Veteran avers that she continues to experience back symptomatology diagnosed as degenerative joint disease on VA examination in February 2009.   A February 2009 VA examiner noted that any lumbar spine disorder was resolved, and that because there was no continuity of care or chronicity of the condition, any current disability was not related to service.  Accordingly, a new examination and opinion are required.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an SOC concerning her claim for compensable evaluation.  Advise her that he needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2013).  Also advise her of the time limit for perfecting the appeal of this claim.  Only if she perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2. Contact the Veteran by letter and request that she provide authorization specifying the names and addresses of all physicians and/or facilities that have treated her for gynecological, right wrist/hand and back problems since retirement from service.  After securing the necessary releases, the RO must request this information and associate it with the paper or electronic claims folder.  

3.  After any additional records have been associated with the claims file, schedule the appellant for a VA examination by an appropriate VA practitioner to determine whether any current gynecological disorder is related to service.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed uterine disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of continuing symptoms.  The examiner must also specifically the Veteran's STRs.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by an appropriate VA practitioner to determine whether she has current back disability and right hand/wrist residuals related to injury in service.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed low back, right hand, and right wrist disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of continuing symptoms of each of these disorders.  The examiner must also specifically the Veteran's STRs.  

4.  After development requested above has been completed, the RO must review the examination reports to ensure that they comply with the directives of this REMAND.  If a report is insufficient or deficient in any manner, this must be addressed and corrected before return to the Board.

5.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

